Judgment reversed upon the law and the facts, with costs, and judgment directed for the plaintiffs for ninety-five dollars and fourteen cents, without costs of trial. Upon the undisputed and conceded figures appearing in the record, there was a balance of ninety-five dollars and fourteen cents due plaintiffs, and it was, therefore, error for the learned Special Term to dismiss the complaint. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur. Settle order on notice.